EXHIBIT 32 CERTIFICATION In connection with the accompanying Quarterly Report on Form 10-QSB/A of NextPhase Wireless, Inc. for the quarter ended September 30, 2007, I certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, to my knowledge, that: (1) the Quarterly Report on Form 10-QSB/A of NextPhase Wireless, Inc. for the quarter ended September 30, 2007 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) the information contained in the Quarterly Report on Form 10-QSB for the quarter endedSeptember 30, 2007, fairly presents in all material respects, the financial condition and results of operations of NextPhase Wireless, Inc. Date:November 21, 2007 /s/ Robert Ford By:Robert Ford Title:President & Chief Executive Officer Date: November21 , 2007 /s/ David Noyes By:David Noyes Title:Chief Financial Officer
